104 F.3d 358
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Little Tom CHILDRESS, Plaintiff-Appellant,v.J. ERVINE;  Calvin Gregory;  D. Masterson;  OfficerFerguson;  Officer Assenat, Defendants-Appellees.Little Tom CHILDRESS, Plaintiff-Appellant,v.J. ERVINE;  Raymon Morrow, a/k/a Morrison;  Roanoke CityJail, Sheriff's Department, Defendants-Appellees.
Nos. 96-7218, 96-7219.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1996.Decided Dec. 19, 1996.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-95-575-R, CA-95-184-R)
Little Tom Childress, Appellant Pro Se.  Robert F. Rider, RIDER, THOMAS, CLEAVELAND, FERRIS & EAKIN, Roanoke, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals the magistrate judge's entry of judgment by jury denying relief on his consolidated 42 U.S.C. § 1983 (1994) complaints.  We have considered the issues Appellant raised in his informal brief, reviewed the record and the district court's judgment, and find no reversible error.  Accordingly, we affirm the denial of relief under § 1983.  Because there are no complex or substantial issues presented in these appeals, we deny Appellant's motions for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.